Name: EEC: Regulation No 59 of the Council amending certain provisions of Regulation No 17
 Type: Regulation
 Subject Matter: competition;  business organisation
 Date Published: nan

 Avis juridique important|31962R0059EEC: Regulation No 59 of the Council amending certain provisions of Regulation No 17 Official Journal 058 , 10/07/1962 P. 1655 - 1656 Finnish special edition: Chapter 8 Volume 1 P. 0031 Swedish special edition: Chapter 8 Volume 1 P. 0031 Danish special edition: Series I Chapter 1959-1962 P. 0220 English special edition: Series I Chapter 1959-1962 P. 0249 Greek special edition: Chapter 08 Volume 1 P. 0036 Spanish special edition: Chapter 08 Volume 1 P. 0053 Portuguese special edition Chapter 08 Volume 1 P. 0053 REGULATION No 59 OF THE COUNCIL amending certain provisions of Regulation No 17 THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community, and in particular Article 87 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Whereas Regulation No 17 of 6 February 1962 provides that the agreements, decisions and concerted practices referred to in Article 5 (1) thereof must be notified before 1 August 1962 in order to benefit from the transitional provisions adopted in respect of them in Articles 6 (2) and 7 (1) thereof; Whereas in order to facilitate implementation of these transitional provisions it is advisable to extend this time limit by three months as a general rule and by six months in respect of agreements, decisions and concerted practices to which not more than two undertakings are party; HAS ADOPTED THIS REGULATION: Article 1 1. In Article 5 (1) of Regulation No 17, the words "before 1 November 1962" shall be substituted for the words "before 1 August 1962". 2. The following sentence shall be added to Article 5 (1) of Regulation No 17: "However, notwithstanding the foregoing provisions, any agreements, decisions and concerted practices to which not more than two undertakings are party shall be notified before 1 February 1963." 3. In Article 7 (1) of Regulation No 17, the words "within the time limits specified in Article 5 (1)" shall be substituted for the words "before 1 August 1962". Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1962. For the Council The President E. COLOMBO